         Case 8:19-cr-00061-JVS Document 128 Filed 03/27/20 Page 1 of 2 Page ID #:2288

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                       Date     March 27, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                               Not Present
            Deputy Clerk                       Court Reporter/Recorder                 Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:     Present App. Ret.

Michael John Avenatti                              NOT    X            Dean Steward                      NOT            X



 Proceedings:        [IN CHAMBERS] Ruling on Ex Parte Request for Reconsideration

             At the Court’s suggestion, defendant Michael Avenatti (“Avenatti”) applied for
reconsideration of the Court’s decision to deny bail at Docket No. 121. (Docket No. 125.) The
Government has responded. (Docket No. 127.)

            Having considered the parties’ briefs, the Court finds that it has the authority to
grant temporary release pursuant to18 U.S.C. § 3142 (i). The statute provides in part:

                     The judicial officer may, by subsequent order, permit the temporary release of the
                     person, in the custody of a United States marshal or another appropriate person, to
                     the extent that the judicial officer determines such release to be necessary for
                     preparation of the person's defense or for another compelling reason.

(Emphasis supplied.)

             Avenatti has demonstrated that the Covid-19 virus and its effects in greater New
York City constitute “another compelling reason.” United States v. Stephens, United States
District Court for the Southern District of New York, No. 5-cr-95, Mar. 19, 2020, pp. 2-3. This
finding is particular to Avenatti’s medical history and the specific location and vicinity where
he is housed.

                     However, the Court is not satisfied with the proposed particulars of the release
order:

CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                      Page 1 of 2
         Case 8:19-cr-00061-JVS Document 128 Filed 03/27/20 Page 2 of 2 Page ID #:2289

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CRIMINAL MINUTES - GENERAL


              1. The Government correctly points out that Avenatti has not addressed the
question into whose “custody” he should be released. (Opposition, p. 19.) This shortcoming
remains despite the Court’s pointed directive to deal with the issue. (Docket No. 123, p. 1.)
Avenatti has not shown that there is a specific location to house him and the willingness of the
facility to accept him.

              2. There is no stated mechanism to enforce limitations on his ability to make funds
or asset transfers.

                3. Any release must be conditioned on a BOP determination that he does not have
Covid-19.

             4. Any release must provide for a self-quarantine for 14 days with particulars as to
how that will be accomplished.

              5. Any release order must include the three conditions which the Government
outlines in its opposition (pp. 22-23).

              6. Any release order is contingent on the additional bonds being approved and in
place prior to release.

            7. Any release order would include home detention with no exceptions other than
a medical emergency after first advising the Probation Officer.

             8. Any release would be temporary for a period of ninety days. The Court would
reserve the power to revoke release in light changed circumstance after notice to the parties.

             The Court has not lost sight and neither should the parties of this Court’s finding,
and the Ninth Circuit’s affirmance, that Avenatti is a danger to the community. United States
v. Avenatti, United States Circuit Court of Appeals for the Ninth Circuit, No. 20-50017, Mar. 6,
2020, p. 2. That remains the case, and requires the Court to craft specific, considered and
adequate terms for any release under Section 3142(i).

         The application is denied without prejudice to a further showing by Avenatti.

                                                                                         :   0

                                                        Initials of Deputy Clerk   lmb




CR-11 (10/08)                          CRIMINAL MINUTES - GENERAL                                Page 2 of 2
